Tenney, J.
The parcel of land to which the demandants claim title in this action, is understood to be on the northerly-side of Nichols stream, bounded on the southerly part by a small curvature in that stream and on the northerly side by a straight line following the general direction of the stream, above and below the curve, and cutting it at the eastern extremity of the parcel in dispute, and passing to the north-eastern corner of settlers’ lot No. 2, and thence south-westerly a short distance to the stream. The demandants hold under a deed from the Commonwealth of Massachusetts to James Brackett, Jr., dated February 6, 1812, and the tenant under a deed from the State of Maine, dated in 1832. The deed to Brackett refers to the survey and the plan of Lothrop Lewis, made in 1804, and returned to the land office of Massachusetts, and the description accompanying the plan is identical with that in the deed to Brackett, and is as follows, “ Bounded partly on Eddington line, partly on Nichols stream and partly on the thirty-two settlers’ lots, including the gore between the lots numbered two and three, and containing one thousand, eight hundred and thirty-two acres and one-half, as delineated on this plan.” The straight line, which the demandants contend is the northern boundary of the tract surveyed, and the Nichols *122stream, which the tenant regards as the northern line of the same tract, are both protracted upon the plan.
In the description, without the plan, three general boundaries only are expressed, and from these alone, it would be difficult if not impossible, to locate the land upon the earth, so that ,it would correspond with the plan, upon the construction contended for, by either party. The plan is referred to in the description and makes a necessary part of the description, and cannot be disregarded. It is insisted in behalf of the tenant that by the use of the word “ partly” as applied to each of the three boundaries mentioned, it was designed, that each entire side of the tract, which is in its general form triangular, should be distinguished from the other two entire sides severally, and that one of these entire sides is Nichols stream. If the boundary so expressed, constitutes the entire line on every one of the three sides, intersecting at both ends, the other lines, the construction contended for is correct; for this qualifying term would not otherwise be appropriate. But if all or either of the three lines are imperfect, as described, having portions thereof only on the Eddington line, the settlers’ lots, and Nichols stream, the construction of the tenant’s counsel is not necessarily correct ; for when the three lines are together taken as one whole line, it would be proper to say that part of the whole line was that of Eddington, part, that of the settlers’ lots, and a part that of Nichols stream, leaving the plan to make up the description when these several lines failed to do it.
By the plan, the south-western side of the tract is bounded entirely on the line of the town of Eddington. The northwestern boundary is not made up entirely by the lines of the settlers’ lots, inasmuch as a gore separates the last mentioned line, which gore is included in the tract surveyed, but its extreme boundary is Penobscot River. The northern boundary is the one in dispute. Nichols stream does not meet the Eddington line at the south-eastern corner of the tract, as delineated on the plan, and the tract would not be perfectly surrounded on this construction, there being the intervention of Nichols pond, not mentioned in the description, or represented *123by the plan as making any part of the boundary. The survey- or had a design in running the straight line ; by treating that as the northern boundary, every call in the description and the plan referred to is answered ; by substituting therefor the stream, the description is imperfect, the tract is not surrounded, and a line upon the plan, which with others free from dispute, fully encloses the tract must have been drawn for no purpose. This cannot be admitted. By adopting the straight line as the true boundary, the land in controversy will be embraced in the deed under which the demandants hold, and

Judgment must be entered on the default.